Citation Nr: 1719712	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  06-23 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for chronic left jaw disability (claimed as limited motion of temporomandibular joint (TMJ)) secondary to posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Brian S. Wayson, Esq. 


ATTORNEY FOR THE BOARD

S. An, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from June 2002 to December 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  Jurisdiction was subsequently transferred to the RO in Portland, Oregon. 
 
The Board previously remanded the issue of entitlement to service connection for chronic left jaw disability in October 2009 and most recently in February 2016 for additional development.  The matter has returned to the Board for appellate consideration.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Upon review of the evidence of record, the Board finds a remand is necessary for an addendum opinion on a limited instruction.  The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there exists a complete record upon which to decide the Veteran's remaining claim so that she is afforded every possible consideration.  

The Veteran contends that her current chronic left jaw pain (claimed as limitation of motion of temporomandibular joint (TMJ)) is related to an in-service injury or proximately due to her service-connected posttraumatic stress disorder (PTSD). See December 2004 Veteran's Application for Compensation or Pension; October 2012 Veteran's Supplemental Claim.  

In February 2016, the Board remanded the issue to provide the Veteran with a new VA dental examination.  The Board directed the examiner to render an opinion as to whether the Veteran had a diagnosis of TMJ syndrome and, if so, whether it was related to service or the result of the Veteran's service-connected PTSD.

In February 2017, the Veteran was provided a VA dental and oral examination.  The examiner, Chief VA dentist, explained that TMJ is not the name of a diagnosis but a medical term that refers to the bilateral temporomandibular joint.  The examiner found that the Veteran exhibited "masticatory muscle disorder secondary to parafunctional habits" and, at the time of the examination, also exhibited "random episodes of an anteriorly displaced disc without reduction (locking)" which developed after discharge from the military.  With regards to the etiology of the current condition- masticatory muscle disorder and anteriorly displaced disc without reduction episodes - the examiner opined that it was not related to service but more likely a result of continutation of effects from the parafunctional habits of bruxism (excessive teeth grinding) and clenching.  The examiner further remarked that "these conditions are not caused by PTSD" but that "the conditions can be exacerbated". 

Later that same month, the examiner was asked to clarify the February 2017 opinion regarding the relationship between the Veteran's current masticatory muscle disorder and PTSD.  Specifically, the examiner was asked to elaborate on whether the exacerbation episodes are aggravated by or the result of the Veteran's PTSD.  The examiner stated, "[i]f Veteran experiences increased episodes of parafunctional habits due to time when her PTSD is aggravated, it is possible that the symptoms associated with her masticatory muscle disorder would be increased."   But, concluded that the "Veteran's reported symptoms appear to be consistent with the level of her parafunctional habits and do not appear to be aggravated beyond its natural progression by PTSD."  

The Board finds the February 2017 opinion and addendum opinion inadequate for decision-making purposes. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinions espoused by the VA dentist are insufficient as he did not provide a thorough rationale to support the conclusion that the Veteran's current condition is more likely the result of bruxism and clenching and not proximately due to her service-connected PTSD.  The Board does not find any evidence contributed by the dentist in forming his conclusions.  He does not cite to the Veteran's treatment records, factual data, or reference medical literature to adequately explain what information was used to support his opinions. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Further, with respect to the addendum opinion, the Board also finds this inadequate as the examiner stated the opinion in speculative or indefinite terms, such as "possible" or "do not appear". See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  As the examiner did not provide an adequate rationale for the opinions given, an addendum from the VA dentist is therefore necessary.  Thus, on remand, an addendum opinion should be provided which addresses the foregoing.  

Accordingly, the case is REMANDED for the following action:

1. Obtain an additional opinion from the VA dentist who provided the February 2017 opinion and addendum opinion or another appropriate medical professional if the examiner is unavailable.  The claims file must be made available and reviewed by the reviewer, to include a copy of this remand.  A note that it was reviewed should be included in the opinion.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.

After reviewing the claims file, the examiner should provide an addendum to the February 2017 opinions addressing the following:

a) If the Veteran's chronic jaw pain or temporomandibular joint (TMJ) syndrome is due to a diagnosed disorder, is it at least as likely as not that the identified disability had its onset in or is otherwise related to her service? 

b) The examiner is also asked to specifically address whether the Veteran's jaw disorder is at least as likely as not (a 50 percent or greater probability) proximately due to or the result of the Veteran's service-connected PTSD. 

c)  The examiner is also asked to specifically address whether the Veteran's jaw disorder is at least as likely as not (a 50 percent or greater probability) aggravated, beyond the natural progress of the disease, by the Veteran's service-connected PTSD. 

The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for all opinions expressed.

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.






The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






